--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





Exhibit 10.1
 
December 16, 2013
 
Mr. Jerry Kieliszak
3461 Homestead Ave.
Wantagh, NY 11793


Re:  Separation From Employment
 
Dear Mr. Kieliszak:
 
This letter sets forth the agreement reached concerning the termination of your
employment with ChyronHego Corporation, including its predecessor, subsidiary
and affiliated corporations and affiliated partnerships ("the Company"), and
their respective successors, assigns, representatives, agents, shareholders,
partners, beneficiaries, officers, directors and employees.
 
We have agreed that your termination from employment with the Company shall be
effective December 31, 2013 ("the Termination Date"), and that said termination
from employment is a "Severance Event" pursuant to the terms of the Severance
Agreement and the Change in Control Agreement (defined below).
 
As of the Termination Date your Severance Agreement effective November 19, 2012
(the "Severance Agreement") shall be deemed terminated and of no further force
and effect, except as specifically and expressly referenced herein.  In
accordance with the terms of the Severance Agreement and the Change in Control
Agreement dated November 19, 2012 ("the CIC Agreement"), and in exchange for the
release and other terms set forth below, the Company will:
 
1.  continue to pay you your base salary in the annualized amount of $244,800
pursuant to the Company's regular payroll schedule for one (1) year through
December 31, 2014 ("the Severance Period");
 
2.  within twenty (20) days of the Termination Date, pay you:
 
a. an amount equal to:  (a) $5,760.00, which amount is equal to twelve (12)
times the maximum monthly life insurance premium payable for coverage based on
your election pursuant to Section 1.5 of the CIC Agreement; (b) $840.00, which
amount is equal to twelve (12) times the maximum monthly premium payable for
long term disability coverage elected by you pursuant to Section 1.6 of the CIC
Agreement; and (c) $23,954.76, which amount is equal to twelve (12) times the
amount equal to monthly COBRA premium as of the Termination Date; so long as you
elect COBRA coverage; in the event COBRA premiums are increased during the
Severance Period, you will be compensated for the additional amount, grossed up
for taxes;
 
b. an amount equal to $13,190.49, for the federal, state, local and FICA taxes,
as applicable, payable by you with respect to the amounts received under
Paragraph 2(a); and
 
 
 
 

--------------------------------------------------------------------------------

 
 
c. an amount equal to $125.54 per hour for each hour of accrued but unused
vacation as of the Termination Date.


3.  by March 15, 2014, (a) your accrued but unpaid second half of 2013 Incentive
Bonus; and (b) a Severance Bonus in an amount equal to your accrued, but unpaid,
second half of 2013 Incentive Bonus, annualized (the "the Bonus Payments"). The
Bonus Payments will be paid to you in the form of cash or shares of Company
common stock as determined by the Company; provided, however, that the cash
payment will be reduced further by any payroll taxes required to be withheld
with respect to your receipt of the Bonus Payments.
 
4.  provide you with indemnification of any 409A liability in connection with
the payments hereunder in accordance with Section 1.8 of the CIC Agreement;


5.  provide you with reimbursement of any excise tax required to be paid due to
the payments hereunder in accordance with Section 4 of the CIC Agreement;


6.  take such action as is necessary with respect to implementing the immediate
vesting of performance based cash and equity awards pursuant to Section 1.1 of
the CIC Agreement.  It is understood and agreed that all options are currently
vested as a result of the Change in Control event occurring in May 2013;
further, pursuant to Section 1.1 of the CIC Agreement, the period to exercise
all Equity Awards outstanding on the Termination Date shall be the remaining
term of each respective agreement underlying the Equity Award regardless of any
shorter periods provided by the Plan as a result of the termination of your
employment;


7.  The Indemnification Agreement dated March 1, 2002, the Indemnification
Agreement (401(K) Plan) dated March 2, 2002, the Indemnification Agreement
(Employees' Pension Plan) , and the Confidentiality Agreement dated March 2,
2002, will each continue in accordance with its terms;
 
8.  In exchange for the Company providing you with the above-referenced
severance and other good and valuable consideration, you, on behalf of yourself
and your heirs, administrators and assigns, hereby agree to waive all claims
against the Company and release and discharge the Company and their respective
successors, assigns, representatives, agents, shareholders, partners,
beneficiaries, officers, directors and employees from liability for any claims
or damages that you may have against it and their respective successors,
assigns, representatives, agents, shareholders, partners, beneficiaries,
officers, directors and employees (the "Releasees") as of the date this
Agreement is signed by you, whether known or unknown to you including, but not
limited to, any claims arising out of your employment relationship with the
Company or with their respective successors, assigns, representatives, agents,
shareholders, partners, beneficiaries, officers, directors and employees, or
termination thereof, or violations of any federal, state or local fair
employment practices law, including Title VII of the Civil Rights Act, Section
1981 of the Civil Rights Act of 1866, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974, the Age Discrimination in Employment Act, the New York State Human Rights
Law, the New York City Human Rights Law, or any other federal, state or local
employee relations statute, rule, executive order, law or
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ordinance, tort, express or implied contract, employment agreement (including
the Severance Agreement and the CIC Agreement), public policy, or other
obligations or any right under any company pension, welfare or stock plans,
bonus plan, vacation or other benefits, or attorneys fees.  You understand that
the consideration provided to you under the terms of this Agreement does not
constitute an admission by the Company that it has violated any such law or
legal obligation.  This waiver and release does not preclude you from enforcing
any rights you may have with regard to the Incentive Compensation Plan, the Long
Term Incentive Plan and Restricted Stock Unit Agreements, the extent of which
rights are described in those documents, nor any claim arising out of this
Agreement or its performance by the Company.
 
9.           You agree not to make, or cause to be made, any negative or
disparaging statements about, or to intentionally do anything that damages, the
Company, any of the other Releasees, or the services, reputation, financial
status or business relationships of any of the foregoing.
 
You agree not to disclose the terms, contents or execution of this Agreement or
the facts and circumstances underlying this Agreement, except in the following
circumstances:
 
a.           You may disclose the terms of this Agreement to your immediate
family, so long as such family member agrees to be bound by the confidential
nature of this Agreement;
 
b.           You may disclose the terms of this Agreement to (i) your tax
advisors so long as such tax advisors agree to be bound by the confidential
nature of this Agreement, (ii) taxing authorities if requested by such
authorities and so long as they are advised of the confidential nature of this
Agreement; or (iii) to counsel and accounting professionals; and
 
c.           Pursuant to the order of a court or governmental agency of
competent jurisdiction, or for purposes of securing enforcement of the terms and
conditions of this Agreement.
 
You acknowledge that you are entering into this Agreement freely, knowingly, and
voluntarily, and not as a result of coercion or duress or undue influence.  You
further acknowledge that you have had up to twenty one (21) days to consider the
terms of this Agreement, and are hereby advised in writing to discuss the terms
of this Agreement with an attorney and/or other professional person unrelated to
the Company prior to signing this Agreement. You have read and fully understand
the terms set forth in this agreement.  You understand that you have seven (7)
days from the date you sign this agreement to revoke the agreement by notifying
the Company in writing.
 
This Agreement, together with the agreements expressly referred to herein,
constitutes the entire Agreement between the Company and you, and supersedes and
cancels all prior written and oral agreements between the Company and you.
 
This Agreement may not be changed or altered, except by a writing signed by an
authorized officer of the Company and you. This Agreement is entered into in the
State of New York and the laws of the State of New York will apply to any
dispute concerning it. If any clause
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
of this Agreement should ever be determined to be unenforceable, it is agreed
that this will not affect the enforceability of any other clause or the
remainder of this Agreement.
 
Very truly yours,
 
/s/ Roger L. Ogden
Roger L. Ogden
Chairman of the Board
 
 
AGREED AND ACCEPTED:

 
By:
/s/ Jerry Kieliszak
 
Jerry Kieliszak
   



NY 243305149v5
 
25725891v.2




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

